                                                               Case 2:21-cv-00334-JCM-VCF Document 7 Filed 03/10/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                BRIAN L. BRADFORD, ESQ.
                                                           3
                                                                Nevada Bar No. 9518
                                                           4    300 S. Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    E-Mail Address: smahoney@fisherphillips.com
                                                                E-Mail Address: bbradford@fisherphillips.com
                                                           7
                                                                Attorney for Defendants
                                                           8
                                                                                      UNITED STATES DISTRICTCOURT
                                                           9
                                                                                               DISTRICT OF NEVADA
                                                          10
                                                                DAMIAN COLE,                                 )    Case No.: 2:21-cv-00334-JCM-VCF
                                                          11
                                                                                                             )
FISHER & PHILLIPS LLP




                                                          12                          Plaintiff,             )
                        300 S Fourth Street, Suite 1500




                                                                        vs.                                  )
                          Las Vegas, Nevada 89101




                                                          13                                                 )    STIPULATION AND ORDER TO
                                                                SPILIADIS MANAGEMENT LTD., a                 )    EXTEND TIME FOR
                                                          14    Nevada Corporation; MANAGED                  )    DEFENDANTS TO ANSWER OR
                                                          15    BUSINESS SERVICES, INC., a Nevada            )    OTHERWISE RESPOND TO
                                                                Corporation; DOES I-X; and ROE               )    COMPLAINT
                                                          16    Business Entities I-X,                       )
                                                                                                             )    (First Request)
                                                          17                       Defendants.               )
                                                          18

                                                          19            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of

                                                          20    record that Defendants will have a two-week extension of time, up to and including,

                                                          21    March 19, 2021, to file their answer or otherwise respond to Plaintiff’s Complaint (ECF

                                                          22    No. 1.) Defendants need additional time to evaluate and respond to the specific factual

                                                          23    allegations in   this matter, as well as ongoing obligations in other matters.

                                                          24    ///

                                                          25    ///

                                                          26    ///

                                                          27    ///

                                                          28    ///

                                                                                                         -1-
                                                                FP 39989601.1
                                                               Case 2:21-cv-00334-JCM-VCF Document 7 Filed 03/10/21 Page 2 of 2




                                                           1    Accordingly, this stipulation is sought in good faith. This is the first request for an extension of this

                                                           2    deadline.

                                                           3            Dated this 5th day of March, 2021.

                                                           4      FISHER & PHILLIPS                                     KEMP & KEMP

                                                           5      By: _/s/ Brian L. Bradford_______                     By: __/s/ James P. Kemp_____
                                                                  Scott M. Mahoney, Esq.                                James P. Kemp, Esq.
                                                           6
                                                                  Brian L. Bradford, Esq.                               7435 West Azure Drive
                                                           7      300 S. Fourth Street #1500                            Suite 110
                                                                  Las Vegas. NV 89101                                   Las Vegas, NV 89130
                                                           8      Attorney for Defendants                               Attorneys for Plaintiff
                                                           9                                                   ORDER
                                                          10
                                                                        IT IS SO ORDERED:
                                                          11
FISHER & PHILLIPS LLP




                                                          12                                                UNITED STATES MAGISTRATE JUDGE
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                                   3-10-2021
                                                          14                                                DATE

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                  -2-
                                                                FP 39989601.1
